DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          SHARA COOPER,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D22-619

                              [June 30, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit; Caroline Shepherd, Judge; L.T. Case No.
502006CF4008.

  Shara Cooper, Ocala, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, GERBER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.